t c memo united_states tax_court steven m and michele e grow petitioners v commissioner of internal revenue respondent docket no filed date steven m and michele e grow pro_se amy dyar seals for respondent memorandum findings_of_fact and opinion powell special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure petitioners resided in cary north carolina at the time they filed their petition the issues are whether petitioners are liable for income_tax on a distribution from a profit sharing plan pursuant to sec_402 and whether petitioners are liable for an early withdrawal penalty on the same distribution pursuant to sec_72 findings_of_fact in stephen m grow petitioner worked for dun bradstreet inc dun bradstreet in tampa florida where he lived with his family during dun bradstreet transferred petitioner to raleigh north carolina petitioner purchased a house in nearby cary north carolina in date because petitioner was unable to sell his house in tampa he withdrew dollar_figure from his profit sharing plan at dun bradstreet to make a downpayment on the house in cary the withdrawal constituted approximately one-half of the value of petitioner's account no portion of the withdrawn amount was rolled over into another retirement account dun bradstreet sent petitioner a form 1099-r reporting taxable_income in the amount of dollar_figure consisting of the dollar_figure withdrawal reduced by a prorated portion of petitioner's investment_in_the_contract on their jointly filed federal_income_tax return petitioners did not report any income as a result of the distribution in the notice_of_deficiency respondent determined that petitioners were liable for income_tax on the dollar_figure shown on form 1099-r pursuant to sec_408 and an early withdrawal penalty on the same amount pursuant to sec_72 opinion sec_402 applies to distributions from any employees' trust described in sec_401 including a profit sharing plan that is exempt from tax under sec_501 sec_402 provides that subject_to certain exceptions not relevant here any amount distributed from such a_trust shall be taxable to the distributee in the year of distribution under sec_72 relating to annuities sec_72 provides that an amount not received as an annuity is includable in gross_income except to the extent attributable to an individual's investment_in_the_contract petitioner received a distribution from a profit sharing plan since none of the exceptions in sec_402 apply sec_72 governs the taxability of the distribution the distribution was not received in the form of an annuity so sec_72 requires that the distribution reduced by a proportionate share of petitioner's investment_in_the_contract in the notice_of_deficiency and throughout this litigation respondent has erroneously asserted that sec_408 governs the taxability of the distribution sec_408 governs the taxability of distributions from individual_retirement_accounts distributions from profit sharing plans are covered by sec_402 because neither party disputes the issue we assume the profit sharing plan constitutes a qualified_trust within the meaning of sec_401 which is exempt from tax under sec_501 be included in gross_income the form 1099-r received by petitioner excluded a proportionate share of petitioner's investment_in_the_contract accordingly we hold petitioners underreported their gross_income by dollar_figure in sec_72 imposes an additional tax on any amount received from a qualified_retirement_plan including a profit sharing plan equal to percent of the portion of such amount which is includible in gross_income sec_72 exempts distributions from the additional tax if the distributions are made to an employee age or older to a beneficiary or to the estate of the employee on or after the death of the employee on account of disability as part of a series of substantially_equal_periodic_payments made for life to an employee after separation_from_service after attainment of age or as dividends_paid with respect to corporate stock described in sec_404 petitioner received a distribution from a qualified_retirement_plan none of the specifically enumerated exceptions in sec_72 apply to exempt the distribution from the additional tax therefore we conclude petitioners are liable for the additional tax imposed by sec_72 on the portion of the distribution includible in gross_income petitioner asserts that the distribution should be exempt from income_tax and or the additional tax imposed by sec_402 and sec_72 in support of this conclusion petitioner argues that the investment of the distribution in a house with a 30-year mortgage is akin to a retirement account and therefore tax free treatment of the distribution comports with the congressional intent underlying the tax treatment of retirement plans cf harris v commissioner tcmemo_1994_22 which is contrary to petitioner's argument petitioner further argues that the distribution was made out of necessity due to petitioners' inability to sell their house and as such literal application of the internal_revenue_code is inappropriate while we sympathize with petitioners we are not at liberty to create exceptions to the internal_revenue_code it is a well- established principle that exemptions from taxation are not to be implied they must be unambiguously proved 485_us_351 to reflect the foregoing decision will be entered for respondent
